On Motion for Rehearing.
PER CURIAM.
The date of notice of the existence of a patent or the date upon which the alleged infringer acquired knowledge thereof is a question affecting damages only, and therefore is not involved in an appeal from the decree of the District Court granting a temporary injunction restraining further infringing. On the contrary, the question is one to be determined primarily by the master.
It appears from the record that the appellant manufactured no incubators for sale, but merely a small number for his own use. For this reason the inquiry by the master for the ascertainment and assessment of damages and profits will necessarily be limited to a very narrow scope. Nor is it to be presumed that the master will include in his finding damages for any features of either patent that are not claimed and found to be infringed.
Rehearing denied.